Dinapoli v City of Lackawanna (2019 NY Slip Op 00803)





Dinapoli v City of Lackawanna


2019 NY Slip Op 00803


Decided on February 1, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 1, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


1482 CA 18-01076

[*1]JOSEPH M. DINAPOLI, PLAINTIFF-RESPONDENT,
vCITY OF LACKAWANNA, DEFENDANT-APPELLANT, ET AL., DEFENDANTS. 


ANTONIO SAVAGLIO, CITY ATTORNEY, LACKAWANNA, FOR DEFENDANT-APPELLANT. 

	Appeal from a judgment of the Supreme Court, Erie County (Donna M. Siwek, J.), dated August 18, 2017. The judgment, among other things, awarded plaintiff the sum of $30,000 as against defendant City of Lackawanna. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs.
Entered: February 1, 2019
Mark W. Bennett
Clerk of the Court